UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 14, 2012 CENTERLINE HOLDING COMPANY (Exact Name of Registrant as Specified in Charter) Delaware 1-13237 13-3949418 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 100 Church Street, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 317-5700 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On August 14, 2012, Centerline Holding Company (the “Registrant”) (OTC: CLNH) released a press release announcing its financial results for the second quarter ended June 30, 2012. A copy of this press release is attached to this Current Report as Exhibit 99.1 and incorporated herein by reference. The information included in this Current Report, including the information included in Exhibit 99.1 and Exhibit 99.2 attached hereto, is intended to be furnished pursuant to “Item 2.02. Disclosure of Results of Operations and Financial Condition” and not deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended (“Securities Act”) or the Exchange Act, or otherwise subject to the liabilities of that Section or Sections 11 and 12 (a) (2) of the Securities Act. Item 9.01. Financial Statements, Pro Forma Financial Information and Exhibits The information appearing and the heading "Exhibit Index" appearing after the signature page to this Form 8-K is incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Centerline Holding Company (Registrant) BY: /s/ Michael P. Larsen Michael P. Larsen Chief Financial Officer (Principal Financial Officer) August 14, 2012 EXHIBIT INDEX Exhibit No. Description Press Release dated August 14, 2012, “Centerline Holding Company Reports Second Quarter 2012 Financial Results”. Financial Overview Presentation
